DETAILED ACTION
	This Office Action is in response to the amendment filed on August 25, 2021. Claims 1 - 22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 25, 2021 has been entered and considered by the examiner. Based on the amendments to the claims to overcome the rejections under 35 U.S.C. 112, the rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 9, lines 7 - 12, filed on August 25, 2021, with respect to claim 1 has been fully considered and are persuasive. The claim interpretation of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1 - 22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1: The prior art of Takami et al. (U.S. PG Pub 2014/0372093 A1) discloses an aircraft design that calculates aircraft specifications, based on design parameters, which are repeatedly changed for the specification to meet constraints and optimizing conditions, along with solving non-linear functions defining relationships among specifications, Falangas (U.S. PG Pub 2015/0203215 A1) discloses flight vehicle design with input data includes trajectory data that defines a mission and parameters including angle of attach, angle of sideslip, velocity, acceleration, Mach number and dynamic pressure values, as well as a preliminary phase of vehicular design, as  Arslan et al. (U.S. PG Pub 2006/0058985 A1) discloses initial design variables for an aircraft and changing variables to for different configurations in design, Prakasha et al. (“Assessment of Airframe-Subsystems Synergy on Overall Aircraft Performance in a Collaborative Design Environment”) discloses a convergence loop for aircraft design using mission parameters,, structural weights, geometry and performance parameters and objective function, and Gur et al. (“Design Optimization of a Truss-Braced-Wing Transonic Transport Vehicle”) discloses objective function, convergence loop for minimum takeoff gross weight regarding an aircraft.
While the prior art discloses features presented above, none of the references taken either alone or in combination with the prior art of record discloses an aircraft design optimization system, comprising:
“an objective module operatively coupled with the optimizer circuit and configured to generate objective data (OD) reflecting an objective function based at least in part on the aircraft (A) data, the mission (M) data, the mission history (MH) data, and the model output (MO) data received from the optimizer circuit”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 14: The prior art of Takami et al. (U.S. PG Pub 2014/0372093 A1) discloses an aircraft design that calculates aircraft specifications, based on design parameters, which are repeatedly changed for the specification to meet constraints and optimizing conditions, along with solving non-linear functions defining relationships among specifications, Falangas (U.S. PG Pub 2015/0203215 A1) discloses flight vehicle design with input data includes trajectory data that defines a mission and parameters including angle of attach, angle of sideslip, velocity, acceleration, Mach number and dynamic pressure values, as well as a preliminary phase of vehicular design, as well as modifying input parameters to reevaluate flight vehicle performance with modified trajectory, Arslan et al. (U.S. PG Pub 2006/0058985 A1) discloses initial design variables for an aircraft and changing variables to for different configurations in design, Prakasha et al. (“Assessment of Airframe-Subsystems Synergy on Overall Aircraft Performance in a Collaborative Design Environment”) discloses a convergence loop for aircraft design using mission parameters,, structural weights, geometry and performance parameters and objective function, and Gur et al. (“Design Optimization of a Truss-Braced-Wing Transonic Transport Vehicle”) discloses objective function, convergence loop for minimum takeoff gross weight regarding an aircraft.
While the prior art discloses features presented above, none of the references taken either alone or in combination with the prior art of record discloses a method for optimizing an aircraft design, comprising:
“generating objective data (OD), via an objective module, reflecting an objective function based at least in part on the aircraft (A) data, the mission (M) data, the mission history (MH) data, and the model output (MO) data received from the optimizer circuit”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
September 2, 2021